F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          AUG 21 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    ROLAND S. WEAVER,

                Plaintiff-Appellant,

    v.                                                  No. 99-3394
                                                 (D.C. No. 99-CV-4052-RDR)
    CARLA STOVALL, Attorney General                        (D. Kan.)
    of the State of Kansas; JOHN
    CASSIDY; M. J. WILLOUGHBY;
    THOMAS R. CONKLIN, Judge of
    Division 13, Shawnee County District
    Court; TERRY BULLOCK; JAN
    LEUENBERGER,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before BALDOCK , KELLY , and HENRY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff Roland S. Weaver, Jr. brought this action alleging the improper

seizure of his vehicles and related activities in violation of his constitutional

rights and federal and state statutes including the Americans with Disabilities Act,

42 U.S.C. §§ 12101-12213. The district court determined that plaintiff’s claims

against Kansas Attorney General Stovall and assistant attorneys general Cassidy

and Willoughby were barred by Eleventh Amendment to the Constitution, which

prohibits, in circumstances like these, the filing of a lawsuit in federal court, and

that the claims against Judges Conklin, Bullock and Leuenberger, who are state

court judges in Shawnee County, Kansas, were barred by judicial immunity. The

court also determined that plaintiff’s claims were barred under the   Rooker-

Feldman doctrine to the extent he was seeking review of the final judgment of a

state court. See Rooker v. Fidelity Trust Co. , 263 U.S. 413, 415-16 (1923);

District of Columbia Court of Appeals v. Feldman      , 460 U.S. 462, 482-86 (1983).

It denied his request for injunctive relief as moot. The court therefore dismissed

plaintiff’s complaint. He now appeals and requests leave to proceed in forma

pauperis.

       Plaintiff’s request to proceed in forma pauperis is GRANTED. We review

the district court’s decision to dismiss on Eleventh Amendment, judicial


                                            -2-
immunity, and Rooker-Feldman grounds de novo.       See Powder River Basin

Resource Council v. Babbitt , 54 F.3d 1477, 1483 (10th Cir. 1995) (Eleventh

Amendment); Hunt v. Bennett , 17 F.3d 1263, 1265 (10th Cir. 1994) (judicial

immunity); Kiowa Indian Tribe v. Hoover , 150 F.3d 1163, 1165 (10th Cir. 1998)

(Rooker-Feldman ). We have considered plaintiff’s arguments and reviewed the

record, and we are not persuaded that the district court erred in dismissing

plaintiff’s complaint. Therefore, for substantially the same reasons as stated in

the district court’s September 15, 1999 memorandum and order, which is

attached, the judgment of the district court is AFFIRMED. The mandate shall

issue forthwith.



                                                    Entered for the Court



                                                    Robert H. Henry
                                                    Circuit Judge




                                         -3-
Attachment not available electronically.